internal_revenue_service number release date index number ----------------------------- -------------------- ------------------- ------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-125168-10 date date legend taxpayer fc state x company a country y subsidiary year year year year accounting firm dear -------------- -------------------- ---------------------- ----------------------------------------- ------------- ------------------------------------ ---------- --------------------------------------------------------- -------------------------------- ------- ------- ------- ------- --------------- this is in response to the letter received by our office on date submitted by your authorized representative requesting the consent of the commissioner of the internal_revenue_service for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in fc the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-125168-10 facts in year taxpayer a state x corporation acquired of company a at that time company a owned of subsidiary a country y corporation since the acquisition subsidiary has been a controlled_foreign_corporation as defined by sec_957 of the code early in year and prior to the acquisition subsidiary acquired interest in fc at the time of the acquisition the tax departments of taxpayer and company a were focused on tax matters related to integrating both companies taxpayer was not aware of the existence of fc because it was neither recorded in its legal entity register nor general ledger system at that time taxpayer’s controller and senior vice president of tax were responsible for reviewing and signing taxpayer’s u s federal consolidated_income_tax_return taxpayer’s controller and senior vice president of tax relied on taxpayer’s tax manager to prepare a complete and accurate federal_income_tax return and to inform them of u s federal_income_tax filing_requirements including the availability of elections taxpayer’s controller and senior vice president of tax were never made aware of fc that fc was a passive_foreign_investment_company pfic as defined in sec_1297 or the availability of making a qef election with respect to fc taxpayer’s controller senior vice president of tax and tax manager were competent tax professionals to render advice on u s tax issues including elections company a’s tax department was aware of fc’s existence but was not responsible for preparing county y’s tax filings for fc and was not aware that its ownership in fc had any relevance for u s tax purposes thus company a’s tax department did not inform taxpayer’s tax department of the existence of fc in year taxpayer engaged the services of accounting firm to prepare review and sign as the return preparer taxpayer’s u s consolidated federal_income_tax return and provided tax consulting services to taxpayer pursuant to its performance of these professional services accounting firm did not discover fc’s status as a pfic in year taxpayer’s tax department became aware of fc but concluded that fc was not a pfic based on the business activities conducted by fc in year in connection with a distribution fc’s financials were made available to taxpayer’s tax department for the first time this led to a further review of fc’s financial statements from prior years and taxpayer’s tax department determined that under sec_1297 fc has been a pfic since year plr-125168-10 taxpayer has submitted affidavits signed under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service to make a retroactive election under sec_1_1295-3 with respect to fc for year law sec_1295 provides that a pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united_states government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f conclusion plr-125168-10 based on the information submitted and representations made with taxpayer’s ruling_request we conclude taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayers to make a retroactive qef election with respect to fc for year under sec_1_1295-3 provided that taxpayer comply with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election this private_letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives sincerely jeffrey g mitchell branch chief international
